McFADDEN, Presiding Judge.
In In the Interest of D. V. H., 335 Ga. App. 299 (779 SE2d 122) (2015), we affirmed the juvenile court’s dismissal of two delinquency petitions brought by the state against D. V. H. In In the Interest of *323M. D. H., 300 Ga. 46 (793 SE2d 49) (2016), the Supreme Court of Georgia reversed our decision. Therefore, we vacate our earlier opinion, we adopt in its place the Supreme Court’s opinion in In the Interest of M. D. H., 300 Ga. 46, and we reverse the judgment below.
Decided July 11, 2017.
Stephen A. Bradley, District Attorney, Joseph M. McKinnon, Assistant District Attorney, for appellant.
Bethany A. Begnaud, for appellee.

Judgment reversed.


Dillard, C. J., and Ellington, P J., concur.